Title: From George Washington to Robert Dinwiddie, 24 April 1756
From: Washington, George
To: Dinwiddie, Robert



[Winchester, 24 April 1756]
To the Honorable Robert Dinwiddie, Esquire; Governor of Virginia.Honble Sir,

Not an hour, nay, scarcely a minute passes, that does not produce fresh alarms and melancholy accounts. So that I am distracted what to do! nor is it possible for me to give the people the necessary assistance for their defence; upon account of the small number of men we have, or is likely to be here, for sometime.

The Inhabitants are removing daily; and in a short time will leave this County as desolate as Hampshire, where scarce a family lives!
Three families were murdered the night before last at the distance of less than twelve miles from this place: and every day we have accounts of such cruelties and Barbarities, as are shocking to human nature: nor is it possible to conceive the situation and danger of this miserable County: Such numbers of French and Indians all around; no road is safe to travel: and here, we know not the hour how soon we may be attacked!
But as it is not in my power to give your Honor a full account of every thing: I have sent Captain Peachy to wait upon you: who can be more ample and satisfactory in every point that requires your Honors notice.
I have written for the Militia of Fairfax, Prince-William, and Culpeper; and expect them here in a few days: but how they are to be supplied with ammunition and Provision—I am quite at a loss. The distance of Fort Cumberland from us, where these supplies are, renders them useless in a manner, and puts us to the greatest straits; and the Inhabitants leaving their Farms, will make it impossible for the Militia to subsist without Provisions; which are now very scarce, and will be more so.
I should therefore be glad your Honor would send arms, ammunition and Provisions up; and give immediate orders for the Irish Beef at Alexandria; which can not be had without your consent.
Your Honor spoke of sending some Indians to our assistance; in which no time should be lost, nor means omitted, to engage all the Catawbas and Cherokees that can possibly be gathered together, and immediately dispatched hither. For, without Indians to oppose Indians, we may expect but small success. And I should think it no bad scheme (while the Indians remain here in such numbers) to have a detachment sent out with some friendly indians; to make an attempt upon their Towns—Though this should be executed with all imaginable Secresy.
I hear the Assembly are for augmenting the Forces (in pay) to fifteen hundred; which are far too few to defend the Frontiers against so numerous an Enemy. But I have often wrote you my sentiments upon this and other subjects; so shall not now enlarge.

I have also written to the Speaker by Captain Peachy; who will, I imagine, communicate to your Honor, what demands your immediate regard.
I wish your Honor would resolve me whether the Militia that are expected here must be supplied out of the public Stocks of Provisions laid in for the Soldiers; or if they are to find themselves? The want of due direction in matters of this nature, causes great inconvenience. Give me leave to urge your Honors speedy care of sending Men and ammunition to our assistance; else the consequence may prove very fatal in a little time.
I have been just now informed, that numbers about the neighbourhood hold Councils and Cabals to very dishonourable purposes and unworthy the thoughts of a British Subject—Despairing of assistance and protection from below (as they foolishly conjecture;) they talk of capitulating and coming upon terms with the French and Indians; rather than lose their lives and Fortunes through obstinancy!
My Force at present is very weak and unable to take the necessary measures with those suspected—But as soon as the Militia arrive, be assured I will do my utmost to detect and secure such pests of Society—if my information is not groundless; which I should be glad to find so.
I enclose your Honor a copy of a Council of War lately held here; and copies of some Letters since my last to you: one of which, for Colonel Martin, was just sent to me from Fort Hopewell, on the South-Branch—They have had an Engagement there with the French and Indians; the particulars of which you will see by the enclosed. Captain Waggener with a party of his men, joined them next day, and went in pursuit of the Enemy, but could not come up with them. The Water’s were so high, that although Captain Waggener heard them engaged, he could send them no assistance. From these and other circumstances you may form but a faint idea of the wretched and unhappy situation of this County: nor can it be conceived.
My extreme hurry, confusion and anxiety, must plead an excuse for incorrectness, &c. I am your Honors &c.

G:W.
Winchester, April 24th 1756.    

